Citation Nr: 1634209	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  07-32 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from August 1976 to April 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction has since been transferred to Newark, New Jersey.

The Veteran had two personal hearings before two different Veterans Law Judges
(VLJs) in November 2009 and August 2012, however neither is still employed at
the Board.  In December 2014, the Veteran was given the opportunity for yet
another hearing before another VLJ who would then adjudicate the issues still
remaining.  He declined this opportunity.  Accordingly, the Board may proceed
with adjudication.  See 38 C.F.R § 20.707 (2015).

The Board remanded this claim in April 2015 for additional development.


FINDING OF FACT

The Veteran's headaches incepted while in service.


CONCLUSION OF LAW

The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2015).

The Veteran asserts that he was diagnosed with cluster headaches in 1985 at the Wurzburg Hospital in Germany while on active duty.  Unfortunately, the RO never followed up on this report, and the Wurzburg Hospital has since closed.  There are no records of hospitalization in his file.  Further, there is a VA Memorandum from 2007 indicating that multiple and various steps were taken to obtain his service treatment records, but only a few pages from 1992 and 1993 were ever located.  He was given an opportunity to provide records, but reported that he had none.  Instead, he submitted a "buddy" statement from a friend of his, who reported that she had known the Veteran since 1992, and that he has complained of frequent headaches throughout their friendship.

The VA examinations of record do not support the Veteran's claim.  The December 2010 VA examiner opined that the evidence was insufficient to form an opinion.  The May 2013 VA examiner opined that the Veteran's complaints were out of proportion to the findings on the examination, and opined that he did not have a headache condition.  The March 2016 VA examiner wrote a detailed examination report explaining why he did not think the Veteran had a chronic headache condition, but it is based almost entirely on a lack of documentation in the records, which is an insufficient basis to deny service connection, especially given that the Veteran's STRs are unavailable for review.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical reports to provide a negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also notes that the Veteran has had periods of homelessness, which has likely had a negative effect on his access to healthcare over the years.  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Headaches are capable of lay observation and identification, therefore, the Veteran is competent to provide lay evidence of headaches.  Jandreau, supra; Layno v. Brown, 6 Vet. App. 465, 470 (1994) (non-expert witnesses are competent to report that which they have observed with their own senses).  Thus, the present disability requirement is met.  The Board notes that the few STRs that are available do show headaches, as well.  

Therefore, the remaining inquiry is whether his current headaches are related to the headaches from service.  As mentioned above, the VA examiners that have reviewed this claim have found no diagnosis; it follows that they did not provide opinions on a relationship to service.  He had sporadic VA treatment over the years, but his records do show consistent complaints of headaches.  A VA treatment provider in June 2009 noted the Veteran reported had headaches since service, and a March 2011 VA treatment record diagnosed him with cluster headaches, which corresponds to the diagnosis he said he received while in service.  The "Buddy" statement also indicates the presence of headaches while in service.  Finally, his statements to the Board regarding onset during service have been consistent, and they are found to be credible in light of the other evidence that corroborates his assertions.  There is no evidence that directly contradicts the Veteran's assertions, aside from the VA examinations that are inadequate because the opinions are based on a lack of documentation.  Dalton, supra.  Thus, the Board is resolving all reasonable doubt in the Veteran's favor, and granting service connection for headaches that incepted while on active duty.


ORDER

Service connection is granted for headaches.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


